                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,                      : Civil No. 1:19CV330
               Plaintiff,                      :
                                               :
              v.                               :
                                               :
$3,745.00 in U.S. CURRENCY,                    :
                   Defendant.                  :

                       VERIFIED COMPLAINT OF FORFEITURE

       NOW COMES the plaintiff, United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina, and

respectfully states as follows:

       1.     This is a civil action in rem brought to enforce the provisions of 21 U.S.C. §

881(a)(6) for the forfeiture of the defendant property, which was furnished or intended to

be furnished in exchange for a controlled substance, in violation of the Controlled

Substances Act, 21 U.S.C. §§ 801 et seq., or represents proceeds traceable to such an

exchange.

       2.     This action is also brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(C) for the forfeiture of the aforesaid defendant property which constitutes or is

derived from proceeds traceable to an offense constituting specified unlawful activity as

defined in 18 U.S.C. § 1956(c)(7), or a conspiracy to commit such offense, specifically the

exchange of a controlled substance in violation of state and federal law.




            Case 1:19-cv-00330 Document 1 Filed 03/25/19 Page 1 of 4
       3.     The defendant property is $3,745.00 in U.S. Currency, which was seized on

July 18, 2018, in Archdale, North Carolina, and is currently in the custody of the United

States Marshal Service.

       4.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property.    This Court has jurisdiction over an action commenced by the United

States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

       5.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(1) and 1395,

because the defendant property was seized while located in the jurisdiction of this Court,

or one or more of the acts giving rise to forfeiture occurred in this district.

       6.     Upon the filing of this complaint, the plaintiff requests that the Court issue

an arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will

execute upon the property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

       7.     The facts and circumstances supporting the seizure and forfeiture of the

defendant property are contained in Exhibit A, attached hereto and wholly incorporated

herein by reference.




                                              -2-




             Case 1:19-cv-00330 Document 1 Filed 03/25/19 Page 2 of 4
       WHEREFORE, the United States of America prays that process of a Warrant for

Arrest and Notice In Rem be issued for the arrest of the defendant property; that due notice

be given to all parties to appear and show cause why the forfeiture should not be decreed;

that judgment be entered declaring the defendant property be forfeited to the United States

of America for disposition according to law; and that the United States of America be

granted such other relief as this Court may deem just and proper, together with the costs

and disbursements of this action.

       This the 25th day of March, 2019.

                                                  Respectfully submitted,

                                                  MATTHEW G.T. MARTIN
                                                  United States Attorney


                                                  /s/ Steven N. Baker
                                                  Steven N. Baker
                                                  Assistant United States Attorney
                                                  N.C. Bar No. 36607
                                                  101 S. Edgeworth Street, 4th Floor
                                                  Greensboro, NC 27401
                                                  Phone: (336) 333-5351
                                                  Email: steve.baker3@usdoj.gov




                                            -3-




            Case 1:19-cv-00330 Document 1 Filed 03/25/19 Page 3 of 4
Case 1:19-cv-00330 Document 1 Filed 03/25/19 Page 4 of 4
                                            DECLARATION


       I, Anthony W. Cugino, Task Force Officer with the Drug Enforcement Administration

(DEA), Greensboro, North Carolina, hereby state pursuant to 28 U.S.C. § 1746, under penalty of

perjury and pursuant to the laws of the United States, that the following information is true and

correct to the best of my knowledge, information, and belief:

       1.      I am an investigative or law enforcement officer of the United States within the

meaning of 18 U.S.C. § 2510(7), that is, an officer of the United States who is empowered by law

to conduct investigations of and to make arrests for offenses enumerated in 18 U.S.C. § 2516. I

have been a Task Force Officer (TFO) with DEA since 2016, and I am currently assigned to the

DEA Atlanta Field Division, Greensboro Resident Office. I have been employed as a City of

Archdale Police Officer since 2006. In March of 2010, I was assigned to the Archdale Police

Department Criminal Investigation Division. My primary responsibilities are to investigate drug

complaints inside the city limits of Archdale. I have a Bachelor of Science Degree in Criminal

Justice from Liberty University. I have received over nineteen-hundred (1900) hours of police

related training in the purchase of drug/narcotics through various street level operations, which

involved the use of confidential sources. I have also worked numerous cases in an undercover

capacity and purchased illegal substances. I have attended a Police Law Institute class, which

focused on police search and seizure. I am assigned to the Internet Crimes Against Children

(ICAC) Task Force and have in excess of one-hundred (100) hours of training for cases that involve

child exploitation. I have completed forty (40) hours of instruction in Interview and Interrogation.

I am a Field Training Officer for the Archdale Police Department and have been responsible for

training new police officers since February of 2009.        I have obtained my Advanced Law

Enforcement Certificate from the North Carolina Criminal Justice Training and Standards



                                                                                       A


            Case 1:19-cv-00330 Document 1-1 Filed 03/25/19 Page 1 of 7
Commission. I have participated in hundreds of cases that involve the violation of the North

Carolina General Statutes that govern controlled substances and related crimes. In the time that I

have been in law enforcement, I have prepared fifty (50) search warrants and participated in over

eighty (80) search warrants. I have made over two-hundred fifty (250) drug arrests which resulted

in both state and federal prosecutions. I have purchased cocaine, crack cocaine, marijuana, heroin,

ecstasy, and methamphetamine while acting in an undercover capacity. Because of my training

and experience, I am aware of the different types of controlled substances and the way controlled

substances are packaged, distributed, and sold.

       2.      This declaration is submitted in support of a Verified Complaint of Forfeiture for

$3,745.00 in U.S. currency seized on July 18, 2018, from Latisha BROWN in Archdale, North

Carolina.

       3.      Based on the investigation described below, there is probable cause to believe that

$3,745.00 in U.S. Currency is subject to forfeiture pursuant to 21 U.S.C. § 881 and 18 U.S.C. §

981.

       4.      The facts and circumstances set forth in this Declaration are based upon information

provided by other law officers and my own personal knowledge and experience. Since this

declaration is being submitted for a limited purpose, I am not including all the facts and

information, which I have learned about or obtained during the course of this investigation.

       5.      On Wednesday, July 18, 2018, at 9:35 a.m., NC Division of Community

Corrections Officer Globuschutz, requested the assistance of Archdale Police Department

regarding narcotics located at BROWN’s residence.




            Case 1:19-cv-00330 Document 1-1 Filed 03/25/19 Page 2 of 7
       6.        Upon arrival, Archdale Police Department Officer Justin Baxley met with

Probation Officer Globuschutz, who advised he and his fellow probation officers went to “NI’s”

residence for a probation compliance check around 9:00 a.m. Globuschutz advised the location is

the address “NI” has listed with probation as his residence and where he resides with his mother.

When the probation officers arrived at the residence, they spoke with “NI’s” mother who advised

them that “NI” was at his girlfriend’s residence.

       7.        Probation officers then went to the girlfriend’s residence, and made contact with

the Latisha Ronea BROWN. Upon making contact with BROWN, officers advised they smelled

the strong odor of marijuana. Officers questioned BROWN regarding the strong odor of marijuana

and she stated that she and “NI” had just finished smoking some marijuana prior to officers’ arrival.

Officers then asked for consent to search the residence, and BROWN provided them consent.

       8.        While searching the residence, probation officers located narcotics, paraphernalia,

and a large sum of cash indicative of narcotic sales. The following narcotics were located in a

Frosted Flakes cereal box stored on top of the kitchen refrigerator: 1.5g of an off-white powder

substance that was consistent with heroin stored in a clear plastic tied bag (not field tested due to

risk of exposure to officers, but submitted to SBI for testing), and a tied plastic bag containing five

green 2mg Alprazolam pills, one white 2mg Alprazolam pill, and one white 325mg

Acetaminophen/10mg Oxycodone pill. Also on top of the refrigerator was a 1.5g marijuana

cigarette and a small silver bag containing a multi-colored glass smoking pipe containing burnt

marijuana residue. All narcotics and paraphernalia were seized by Officer Baxley as evidence and

stored at the Archdale Police Department. “NI” denied that the narcotics were his, and since

BROWN is the lessee of the residence, she was charged with possessing the narcotics and

paraphernalia.




            Case 1:19-cv-00330 Document 1-1 Filed 03/25/19 Page 3 of 7
       9.      Officers located $3,255.00 in U.S. currency (various denominations) in a kitchen

drawer. They also located an additional $400.00 in U.S. currency ($20 denominations) in the

bedroom, in the top left drawer of a black chest of drawers. On top of the chest of drawers was

$90.00 in U.S. currency in various denominations. All of the U.S. currency was seized as drug

proceeds.

       10.      Officer Baxley asked BROWN why she had a large sum of cash in her residence,

and she stated that she lost her SunTrust bank card recently and withdrew all funds from her

account to avoid someone gaining access to her account. Officer Baxley informed her to obtain

documentation from SunTrust to confirm her statement, and the currency could possibly be

returned to her, however, she was unable to provide documentation. When asked about the

narcotics seized, both BROWN and “NI” denied possession.

       11.     While searching the residence, probation officers located “NI’s” dirty/worn clothes

in BROWN’S bedroom laundry hamper. It is believed that “NI” either resides with BROWN or

stays there frequently.

       12.     BROWN was arrested for Felony Possession Heroin, Misdemeanor Possession of

Marijuana, Simple Possession of Schedule II CS, and Simple Possession of Schedule IV CS.

BROWN was taken to Randolph County Jail and posted bond the same day. All charges against

BROWN were dismissed.

       13.     “NI” was arrested for violating his probation. “NI” was taken to Randolph County

Jail and posted bond the same day. “NI’s” criminal history showed no prior drug related charges,

however, “NI” is a validated gang member through the High Point Police Department. “NI” is

unemployed.




             Case 1:19-cv-00330 Document 1-1 Filed 03/25/19 Page 4 of 7
       14.     All of the U.S. currency was seized as drug proceeds by Officer Baxley and

transported to the Archdale Police Department.

       15.     On July 27, 2018, Officer T. Keaton of the Archdale Police Department conducted

a free air sniff of the U.S. currency with canine Storm. Canine Storm alerted to the presence of

narcotics on the seized U.S. currency.

       16.     Officer Keaton attended Basic Law Enforcement Training at Davidson County

Community College. Officer Keaton has been employed by the Archdale Police Department since

May of 2010. After basic training, Officer Keaton worked at a local park in Archdale, North

Carolina, from October of 2010 until July of 2011. Officer Keaton was then transferred to patrol

in July of 2011 and continues his service with the Archdale Police Department. In December of

2013, Officer Keaton was assigned a canine and completed one-hundred twenty (120) hours of

Basic Canine Handler Training. Officer Keaton was assigned a dual-purpose canine and continues

to handle the same canine. Officer Keaton has completed more than seven-hundred twenty-two

(722) hours of canine training throughout his career. Many of those hours consisted of narcotic

detection.   Officer Keaton effectively used this training to locate the following concealed

controlled substances: marijuana, heroin, powder and crack cocaine, methamphetamine and

ecstasy. Officer Keaton has completed more than seventy (70) drug or drug related arrests in his

career. Officer Keaton has assisted many other officers with drug related arrests while training

others or during other Agency assists when needed. Officer Keaton also works on a patrol team

and assists fellow officers on his team with drug-related arrests. In April of 2018, Officer Keaton

was placed on a criminal interdiction team with Officer A. Lanier from the High Point Police

Department. Officer Keaton completed approximately eighty (80) hours of on the job training

with Officer Lanier who had more than ten (10) years of experience working in criminal




             Case 1:19-cv-00330 Document 1-1 Filed 03/25/19 Page 5 of 7
interdiction. During this training, Officer Keaton and Officer Lanier located over four-hundred

eighty (480) pounds of high-grade marijuana while working Interstate 85 in Archdale, North

Carolina. Due to staffing shortages, Officer Keaton was placed back on patrol in July of 2018.

       17.       Canine Storm is a seven (7) year old Dutch Shepherd, a breed specifically selected

for their keen senses and ability to be trained to detect the odor of controlled substances. Canine

Storm has proven to be reliable using his senses to locate narcotic training aids of actual controlled

substances. At the time of the seizure, Canine Storm was certification through the National

Narcotic Detector Dog Association (NNDDA). The NNDDA requires the handler and his canine

to successfully locate unknown drug hides of marijuana, cocaine, heroin, methamphetamine and

ecstasy. Canine Storm is trained to sit and stare at the area where he detects the odor of a controlled

substance listed above, this behavior is defined as a positive alert or indication. Canine Storm has

reliably detected large amounts of U.S. currency and drugs that have been concealed inside

automobiles since being placed in service.

       18.       On August 2, 2018, The U.S. currency was taken to State Employees’ Credit Union

for an official combined count of $3,745.00, and turned into Cashier’s Check #062774, made

payable to the U.S. Marshal Service. The U.S. Marshal’s Service has custody of the $3,745.00 in

U.S. currency.

       19.       DEA adopted the individual seizures of U.S. currency and began administrative

forfeiture proceedings. Notice of the forfeiture proceedings for the $3,745.00 in U.S. currency

from BROWN was published on an official government internet site (www.forfeiture.gov) from

August 27, 2018 to September 25, 2018. On October 27, 2018, DEA received a claim to the

defendant $3,745.00 in U.S. currency from BROWN. As a result, the administrative forfeiture




             Case 1:19-cv-00330 Document 1-1 Filed 03/25/19 Page 6 of 7
Case 1:19-cv-00330 Document 1-1 Filed 03/25/19 Page 7 of 7
